Citation Nr: 0636611	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
tinnitus, currently rated as 10 percent disabling. 

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss. 

3.  Entitlement to an initial compensable evaluation for 
history of otitis media, status post tympanomastoidectomy 
(claimed as left ear drum rupture). 

4.  Entitlement to service connection for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from February 
1984 to October 1989.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement for tinnitus was received in 
October 2004, and a notice of disagreement for left ear 
hearing loss was received in November 2004.  The two 
documents are unclear as to whether the veteran was also 
appealing the other two issues.  Nevertheless, a statement of 
the case that addressed all four issues was issued in 
November 2004, and a substantive appeal was received in 
August 2005 appealing all four issues.  Thus, the Board finds 
that all four issues are in appellate status.

A personal RO hearing was held in November 2005.  A Board 
hearing at the local RO was held in August 2006.  The record 
was held open for 60 days to allow the veteran to submit 
additional evidence.  That same month, the veteran submitted 
additional medical evidence along with a waiver of RO 
consideration of this evidence.    




FINDINGS OF FACT

1.  The current 10 percent evaluation assigned to tinnitus is 
the maximum evaluation under VA rating criteria.  

2.  The veteran's service-connected left ear hearing loss is 
productive of Level I hearing acuity; service connection has 
not been established for right ear hearing loss.
 
3.  The veteran's service-connected history of otitis media, 
status post tympanomastoidectomy is manifested by recurrent 
drainage.

4.  The veteran's right ear hearing acuity is not productive 
of an auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for the veteran's tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected left ear 
hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, 
including §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).

3.  The criteria for a 10 percent rating, but no higher, for 
the veteran's service-connected history of otitis media, 
status post tympanomastoidectomy, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2006).

4.  Right ear hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, and the 
service incurrence of sensorineural hearing loss may not be 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in March 2004 and July 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Specifically, the March 2004 letter informed the 
veteran of  the evidence necessary to substantiate his claims 
for service connection and the July 2006 letter gave the 
veteran notice of the evidence needed to establish a 
disability rating and effective date.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2004 concerning his original 
claims for entitlement to service connection, which was prior 
to the September 2004 rating decision.  The Board recognizes 
that the July 2006 notice concerning disability rating and 
effective date was provided after the original AOJ decision 
granting service connection.  However, the Board finds that 
any defect with respect to the timing of the July 2006 VCAA 
notice was harmless.  Although the notice provided to the 
claimant in July 2006 concerning disability ratings and 
effective dates was not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
certification of the veteran's claim to the Board in July 
2006.  The contents of both notices combined fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Further, VA believes that the 
Dingess/Hartman analysis must be analogously applied to 
issues concerning an increased rating as in the instant case.  
In the present appeal, the March 2004 letter provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Further, the July 2006 letter provided notice of the types of 
evidence necessary to establish a disability rating and 
effective date.  Thus, the Board finds that the requirements 
set forth in Dingess/Hartman have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in August 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Tinnitus

The present appeal involves the veteran's claim that the 
severity of his service-connected tinnitus warrants a higher 
disability rating.  The regulations governing the schedular 
criteria for tinnitus were revised effective June 13, 2003.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under the 
regulations in effect from June 13, 2003, a disability of 
tinnitus, recurrent warrants an evaluation of 10 percent.  
Note (1) of this code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic codes, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that a single evaluation 
is to be assigned for recurrent tinnitus, whether the sound 
is perceived in one ear or both ears, or in the head.  Note 
(3) provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) is not evaluated under this diagnostic 
code, but as part of any underlying condition causing it.  38 
C.F.R. 
§ 4.87.  As the veteran filed his current claim in February 
2004, the revised criteria are applicable.  

By way of background, in Smith v. Nicholson, 19 Vet.App. 63, 
78, (2005), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the pre-1999 and pre-June 13, 2003 versions 
of DC 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.   

In the instant case, the veteran is currently assigned the 
maximum allowable rating of 10 percent for recurrent tinnitus 
under Code 6260.  The Board has considered the veteran's 
contention that he should be assigned a higher disability 
rating.  However, as the regulations clearly provide, a 
rating in excess of 10 percent for tinnitus may not be 
assigned under DC 6260 or any other diagnostic code. 38 
C.F.R. § 4.87, Diagnostic Code 6260.  

As there is no legal basis upon which to award a higher 
schedular evaluation for tinnitus, the veteran's appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Left Ear Hearing Loss

The present appeal also involves the veteran's claim that the 
severity of his service-connected left ear hearing loss 
warrants a higher disability rating.  The current version of 
the Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

In the instant case, the RO granted service connection for 
left ear hearing loss in a September 2004 rating decision, 
and assigned a noncompensable evaluation because the 
condition was not shown to be compensable under current VA 
criteria.

The veteran was afforded a VA audiological examination in 
August 2004, which showed pure tone thresholds, in decibels, 
as follows:



HERTZ 


1000
2000
3000
4000
RIGHT
15
15
20
15
LEFT
50
35
60
60

The puretone threshold average when rounded was 16 in the 
right ear and 51 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in both ears.  The 
examiner states that the veteran had hearing within normal 
limits in the right ear, and mild to moderate mixed loss in 
the left ear.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

At the time of the August 2004 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the left ear of 51 decibels, with 100 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Since the veteran is not service connected for the right 
ear, the right ear is assigned a Roman numeral designation of 
I, subject to 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  In 
this case 38 C.F.R. § 3.383 does not apply because the left 
ear does not warrant a compensable evaluation and the right 
ear does not meet the criteria of 38 C.F.R. § 3.385 for an 
impaired hearing disability.  Thus, when applying Table VII, 
Diagnostic Code 6100, level I for the left ear and level I 
for the right ear equates to a zero percent disability 
evaluation.

Table VIA is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 
C.F.R. §§ 4.85(c), 4.86(a).

The record also includes a May 2004 private audiological 
evaluation.  However, this report is insufficient for rating 
purposes under 38 C.F.R. § 4.85 because the audiologist does 
not clearly state the puretone thresholds, in decibels, but 
rather provides a frequency chart that must be interpreted, 
and even though the audiologist gave a speech discrimination 
test finding of 96 percent for the left ear, it is unclear 
whether the audiologist used the Maryland CNC test.  
Nevertheless, the Board notes that it appears the veteran had 
pure tone thresholds in decibels of 55 at 1000, 55 at 2000, 
65 at 3000 and 50 at 4000.  Thus, when applying this 
examination to the criteria, the average puretone threshold 
of 56 when rounded with a 96 percent speech discrimination 
score still translates to a Roman numeral designation of I 
for the left ear under Table VI and thus, a zero percent 
disability evaluation under Table VII.  

In his RO and Board hearing testimony, the veteran has 
claimed that his hearing loss has increased in severity since 
the August 2004 VA examination.  However, there is no 
competent medical evidence of record to support this 
contention.  Further, the August 2004 VA audiological 
evaluation was sufficient for rating purposes in that it gave 
all the criteria necessary to determine the level of severity 
of the veteran's left ear hearing loss.  In an opinion, VA's 
General Counsel has stated that the Board is not required to 
remand an appealed disability-benefit claim solely because of 
the passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95 (1995).  

The Board acknowledges the arguments put forth by the veteran 
regarding the impact of the veteran's service-connected left 
ear hearing loss on his life.  However, as noted previously, 
because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet.App. 345; 
38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying 
the August 2004 audiological test results to the regulatory 
criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to an 
increased rating.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  The veteran may 
always advance an increased rating claim if the severity of 
his left ear hearing loss disability should increase in the 
future.

History of Otitis Media, Status Post Tympanomastoidectomy

The veteran is also seeking an increased evaluation for his 
service-connected history of otitis media, status post 
tympanomastoidectomy, which is currently rated as 
noncompensable under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code 6200.

Under this code, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) warrants a 
10 percent rating during suppuration or with aural polyps. 38 
C.F.R. § 4.87, DC 6200.  A 10 percent evaluation is the 
maximum schedular rating assignable under this code.  A Note 
to this Diagnostic Code indicates that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of the skull are to be rated 
separately.  

A May 2004 private report showed that the veteran had left 
chronic otitis media.  A contemporaneous CT scan showed 
status post left mastoidectomy along with resection of the 
middle ear cavity on the left. 

The veteran was afforded a VA examination in August 2004.  
The claims file was reviewed.  The veteran gave a history of 
chronic recurrent ear infection and chronic otorrhea since 
1989 after he had a tympanomastoidectomy, ossicle 
reconstruction and removal of cholesteatoma in the left ear.  
The examiner noted that the most recent antibiotic treatment 
for otitis was one month ago. The examiner found no obvious 
drainage in the left ear or evidence of active ear disease.  
There was an intended scar in the left retroauricular groove, 
which had no keloid changes and was the same color as the 
rest of the skin.  There was no ulceration of the scar, 
induration or functional limitation of motion due to the 
scar.  Tympanic membranes were intact bilaterally.  Left 
tympanic membrane was scarred and wet.  The examiner noted 
that he reviewed the May 2004 private CT scan of the head.  
The examiner diagnosed the veteran with chronic recurrent 
otitis media, on the left side, stats post 
tympanomastoidectomy with ossicular reconstruction in 1989, 
residual fibrosis and scarring with post resection changes of 
the middle ear cavity on the left.  

The evidence of record also contains a private medical letter 
dated in July 2005 that stated that the veteran has had 
recurring drainage.  Further, a July 2006 private treatment 
record noted that the veteran had acute and chronic left 
otitis externa. 

Thus, based on the medical evidence of record, the Board 
finds that a compensable 10 percent rating for history of 
otitis media, status post tympanomastoidectomy, is warranted.  
While the VA examination of record did not find suppuration 
or aural polyps to be present, the veteran has asserted that 
the condition is not always an active one and he has not been 
given an examination during the active phase of the 
condition.  Further, the VA examination did note an infection 
treated with antibiotics one month prior.  Further, the July 
2005 letter clearly stated that the veteran had recurring 
drainage and as recently as July 2006, the veteran had acute 
otitis externa.  

In light of competent medical evidence that the veteran's 
otitis media, status post tympanomastoidectomy is manifested 
by recurrent draining, and with application of the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), a 10 percent rating 
for the condition is warranted.  As 10 percent is the maximum 
schedular rating allowable under Diagnostic Code 6200, a 
rating higher than 10 percent is not warranted.  Further, 
with respect to the Note to Diagnostic Code 6200, as 
previously discussed above, the veteran has been granted 
service connection and assigned a separate disability 
evaluation for left ear hearing impairment and tinnitus.  
There has been no competent finding of labyrinthitis, facial 
nerve paralysis or bone loss of skull to warrant additional 
separate disability ratings. 

The Board notes that the veteran has explicitly claimed that 
the procedure he had in service involved the removal of 
ossicles, and thus, he should also receive a separate 
disability rating for loss of skull under Diagnostic Code 
5296.  A January 1989 service medical record showed that the 
veteran had a large cholesteatoma was removed along with the 
incus because of erosion of the bone.  A partial ossicular 
reconstructive prosthesis was placed between the malleus 
stapes with a piece of tracheal cartilage.  A mastoidectomy 
was also accomplished.  This report showed no indication of 
any bone loss of skull during this procedure.  In fact, the 
procedure appeared to involve the middle ear cavity 
exclusively.   

Further, the VA examiner clearly stated in the August 2004 
report that he had reviewed the entire claims file, including 
a May 2004 CT scan, and he did not indicate that there was 
any bone loss of skull.  Moreover, the private treatment 
records submitted by the veteran also do not provide any 
indication of bone loss of skull.  Thus, a separate 
disability rating for bone loss of skull is not warranted.   

Conclusion

With respect to the issues above, the Board has also 
considered the application of this regulation, but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).



III. Service Connection Claim

Right Ear Hearing Loss

The veteran is also seeking entitlement to service connection 
for right ear hearing loss.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

As previously stated, an August 2004 VA audiological 
evaluation of the veteran indicates pure tone thresholds, in 
decibels, for the right ear as follows: 

HERTZ


500
1000
2000
3000
4000
Right 
10
15
15
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner found that hearing 
was within normal limits in the right ear.  

The Board also notes that a May 2004 private audiological 
evaluation showed pure tone thresholds, in decibels, of the 
right ear as 10 at 500, 5 at 1000, 15 at 2000, 20 at 3000 and 
10 at 4000.  A November 2005 letter from a private 
audiologist clarifying the May 2004 audiological evaluation 
again stated that right ear hearing was within normal limits.  
No other competent medical evidence in the record indicates a 
hearing loss disability in accordance with 38 C.F.R. § 3.385. 

Comparing the medical evidence of record to the regulatory 
criteria set forth in 38 C.F.R. § 3.385, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the veteran currently suffers from right ear 
hearing loss disability as defined for VA compensation 
purposes.  In the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, service connection is not warranted for right ear 
hearing loss. 


ORDER

A rating in excess of 10 percent for the veteran's service 
connected tinnitus and a compensable evaluation for the 
veteran's service-connected left ear hearing loss are not 
warranted.  To that extent, the appeal is denied.  

A 10 percent disability evaluation, but no higher, for the 
veteran's service-connected history of otitis media, status 
post tympanomastoidectomy, is warranted.  To that extent, the 
appeal is granted, subject to the regulations applicable to 
the payment of VA monetary awards.. 

Service connection for right ear hearing loss is not 
warranted.  To that extent, the appeal is denied. 


______________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


